DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on March 09, 2022 in which claims 1, 8 and 15 are amended. Thus, claims 1-20 are pending and have been examined.  The Allowable Subject matter is discussed below. 

				Allowable Subject Matter
2.	Claims 1-20 are allowed. 
3.	The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
	The steps in the independent claim 1 of “writing, by a balancing and control (B&C) computer system to a blockchain, a data file transfer confirmation in response to a transmitter computer system transmitting a data file to a receiver computer system in a peer to peer data transmission between the transmitter computer system and the receiver computer system and submitting the data file transfer confirmation to the B&C computer system, wherein the data file transfer confirmation comprises a transmitter computer system address, a receiver computer system address, and a first hash of the data file, wherein the transmitter computer system and the receiver computer system are not part of a blockchain network of computers that implement the blockchain; writing, by the B&C computer system to the blockchain, a data file transfer acknowledgement in response to the receiver computer system receiving the data file from the transmitter computer system and submitting the data file transfer acknowledgment to the B&C computer system, wherein the data file transfer acknowledgement comprises the transmitter computer system address, the receiver computer system address, and a second hash of the data file; identifying, by the B&C computer system, the data file transfer confirmation and the data file transfer acknowledgement as being a related pair based at least in part on a combination of metadata included in both the data file transfer confirmation and the data file transfer acknowledgment; executing, by the B&C computer system, a smart contract to compare the first hash of the data file included in the data file transfer confirmation to the second hash of the data file included in the data file transfer acknowledgment to identify an out-of- balance file transfer event with respect to a transfer of the data file between the transmitter computer system and the receiver computer system; in response to identifying an out-of-balance file transfer event, comparing, by the B&C computer system, a hash value of specific fields in the data file before and after the file transfer to identify which fields caused the out-of-balance file transfer event; writing, by the B&C computer system to the blockchain, a notification of the out- of-balance file transfer event; and reading, by a monitoring device and from the blockchain, the notification of the out-of-balance file transfer event, wherein the blockchain comprises a system of interconnected records containing data file transfer data, wherein the data file transfer data comprises the data file transfer acknowledgment, the data file transfer confirmation, and the smart contract that are written to the blockchain as separate transactions, wherein the first hash and the second hash are based on a cryptographic hash function” are limitations, which when considered collectively as an ordered combination, are indicative of integration into a practical application. For these reasons, claim 1 is deemed patent eligible under 35 USC 101. Independent claims 8 and 15 are also deemed patent eligible based on similar reasoning and rationale. Dependent claims 2-7, 9-14 and 16-20 are deemed patent eligible by virtue of dependency on an allowed claim. 

4.	The following is the examiner’s reasons for indicating allowance over prior art: 
	None of the prior art individually or as combination discloses the claimed invention and thus the claims are allowable. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Prior Art made of Record
5.     The following prior art made of record and not relied upon is considered pertinent: 
            Howorka, U.S. Patent number (8,296,217 B1) discloses an automated system for using proprietary order flow information to provide an enhanced version of a received market data feed.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/B.D.S./
Examiner, Art Unit 3693                    

May 31, 2022


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693